Exhibit 99.1 AMMC CLO 17, Limited Report to: AMMC CLO 17, Limited and American Money Management Corporation 5 November 2015 Report of Independent Accountants on Applying Agreed-Upon Procedures AMMC CLO 17, Limited c/o MaplesFS Limited P.O. Box 1093 Queensgate House Grand Cayman KY1-1102 Cayman Islands American Money Management Corporation 301 East Fourth Street Cincinnati, OH 45202 Re:AMMC CLO 17, Limited We have performed the procedures enumerated in Attachment A, which were agreed to by the addressees of this report and Mitsubishi UFJ Securities (USA), Inc. (collectively, the “Specified Parties”), solely to assist AMMC CLO 17, Limited (the “Issuer”) in evaluating the accuracy of certain information with respect to the Issuer’s portfolio of bank loans and participation interests (the “Collateral Obligations”) listed on electronic data files and related decodes prepared by American Money Management Corporation (the “Collateral Manager”), on behalf of the Issuer, that will secure the notes (as defined in attachment A) that will be offered pursuant to the Issuer’s draft offering circular dated 26 October 2015 (the “Draft Offering Circular). This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants. The sufficiency of the procedures is solely the responsibility of the Specified Parties. Consequently, we make no representation regarding the sufficiency of the procedures described in Attachment A, either for the purpose for which this report has been requested or for any other purpose. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Draft Offering Circular. The procedures performed and our associated findings are included in Attachment A. Page 2 For the purpose of the procedures described in this report, the Collateral Manager, on behalf of the Issuer, provided us with the following information: a. Electronic data files and related decodes that contain information on the Collateral Obligations as of 2 November 2015 (the “Pricing Cut-off Date”), certain information of which we printed and attached as Exhibit 1 to Attachment A, b.
